PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/008,422
Filing Date: 14 Jun 2018
Appellant(s): Neal, Todd, A.



__________________
Christian LaForgia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 June 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C 112(a) and (b) Rejections of claims 12 and 14-20.

(2) Response to Argument
Regarding the 112(a) Rejection
Appellant argues that they were clearly in possession of at least “determining the second host address does not correspond to a host in the simulated network” at the time of filing. 
To begin, Appellant argues support for each limitation rejected in the 112a Rejection individually whereas they were rejected together due to there being no support for instantiating, based on the determining the address is not directed toward a host in the simulated network. The rejection, and Examiner position (see Response to Arguments p. 28), plainly is not that there is no support for determining that an interrogation may be directed to an address that doesn’t correspond to a host. Rather, instantiating the object based on determining it is directed to an address in the simulated network that does not correspond to a host.
Appellant offers para. 44-45 of the specification states routing component 14 examines the destination IP address to determine if it is directed toward a synthetic host. Thus, such support is for determining that the packet is directed to a synthetic host. Appellant emphasizes it is important to note that the specification clearly explains that “synthetic hosts are not actual hosts”. However, it is not clear which hosts are actual hosts and why a synthetic host is not an actual host when the term ‘host’ is used with ‘synthetic host’. Claim 1 determines if the host address does not correspond to “a host”, not an actual host, for example. As hosts are described as not necessarily being hosts, it is not clear on the positive arrangement of which hosts are actual hosts. Para. 18 describes that a physical host is an “actual computer”, yet a virtual host, different from a synthetic host, is not an actual computer, however these do not resolve on whether these hosts are actual hosts, only whether they are actual computers or machines, which to the Examiner appears to be the intent.
Para. 53 offers that if the packet is directed to a synthetic host it is forwarded to a synthetic host component to generate a response. While para. 27 offers what defines a host by “A host on a network is perceptible through its response to network traffic.” As a response is generated by the synthetic host it would appear to be acting as a host according to the description, actual or not, by responding.
The specification also defines ‘simulation host’ to be a host created for a simulation (para. 20) and appears as an actual host, where a background simulation  low fidelity host (para. 26). While medium and high fidelity hosts (see para 24, 25, 37 : “high fidelity simulation host”; “constructing a simulated network with hosts of varying fidelity, it is possible to simulate a large network with limited resources. High and medium fidelity resources (virtual and physical hosts, LXC container hosts) can be reserved for mimicking targets with which trainees are expected to directly interact and/or to interact in detail. Low fidelity resources (background hosts, certain primary hosts)”) are also said to be simulation hosts and thus appear to be actual hosts (para. 20). 
Appellant refers to Fig. 2 decision block 103 where if it is determined to be directed to a synthetic host as support for determining it to not be directed to an actual host it seems. Appellant annotates Fig. 2 that step 103 is the “determining” step. However, the 2nd receiving step of claim 1 specifies the interrogation is directed to a second host address in the simulated network, the determining step effectively determines “No” as claimed, thus the step would appear to proceed to 105, whereas the claim proceeds to 104 as the request is forwarded to synthetic host component 16 to instantiate accordingly. In other words, the Figure shows positively determining to be directed to a synthetic host “a host”, while as Appellant suggests, what is being determined as claimed in whether the interrogation is directed to a host address.  Thus, it is not clearly conveyed, to one of ordinary skill in the art, that the Appellant was in possession as the Fig. only shows determining whether the packet is directed to a synthetic host.

Appellant reiterates support in para. 46, 53 and Fig. 4 for the second step in question on p. 8-9. However, as described above, Fig. 4 and para. 53 describe steps being taken after the synthetic component 16 already receives the interrogation and performs Primary or Background synthetic host determination. Such steps do not offer support for the determination of whether the instantiation is performed based on determining the host address doesn’t correspond to a host in the simulated network.
Appellant argues it to be ‘strained’ to assert that ‘a synthetic host is a host’ under the broadest reasonable interpretation (line 8 of p. 11) based on para. 50 which redefines synthetic hosts as not actual hosts. As described above, the claims do not recite either ‘synthetic host’ or ‘actual host’; rather, that it is determined not to correspond to ‘a host’. Examiner maintains that while a synthetic host may not be an actual host (“actual host” composition remains unclear) as they define, a synthetic host is a host. The issue remains that the disclosed determination is not done with respect to a “host” but instead a synthetic host.

Regarding the 112(b) Rejections
Appellant argues that the rejection is improper because the inquiry for determining whether a claim is indefinite is different from determining whether a claim complies with the written description requirement. However, the claims are indefinite as due to their lack of description for not particularly pointing out claimed subject matter, such as for instance, that the determining step of claim 1 determines the address to be of a synthetic host or not an actual host as described above with regard to the 112(a) response. The lack of written description of how the claimed steps are being performed render it indefinite what is being claimed. 
Further, as the Rejection adds, it is indefinite how the second host address is in the simulated network but determined to not correspond to a host in the simulated network. Just as the first interrogation is claimed, both interrogations are directed to host addresses in a simulated network. Appellant offers on p. 13 that ‘none of the claims require a host address to be “in the simulated network.”’ However, the claims explicitly recite “directed to a second host address in the simulated network’. The claim language clearly defines the second host address as in the simulated network, as opposed to, for example, “directed to a second host address” alone, which is what appears to be argued. All hosts including high and medium fidelity physical, virtual, container, and low fidelity synthetic [see again para 37 : “constructing a simulated network with hosts of varying fidelity, it is possible to simulate a large network with limited resources. High and medium fidelity resources (virtual and physical hosts, LXC container hosts) can be reserved for mimicking targets with which trainees are expected to directly interact and/or to interact in detail. Low fidelity resources (background hosts, certain primary hosts)”; para. 42: “Administrator 22 may be the designer(s) of the large scale network being simulated with simulation computer system 12. For example, administrator 22 may be one or more persons who provided input through one or more user interfaces 20 to a configuration component 18. That input may have specified details of the simulated network such as the volume of background hosts to be generated”] are described in the specification as being part of and in the simulated network. Such contradiction in the claim language itself renders the claim indefinite.
With regard to claim 30, Appellant argues that the claim is clear as evident from the previous discussion. However, as will become clear in the response to the art rejection below, claim 30 is critical to the limitation in question in the 103 Rejection as well as the 112a Rejection. Claim 30 is outlining the host to be a ‘background host data object’. Claim 30 recites determining that the second host address does not correspond to a background host data object in the simulated network, yet claim 1 instantiates…a background host data object based on the determination and the second host address. The claim is thus indefinite as to how the second host address does not correspond to a background host data object and instantiating a background host data object based on no correspondence. Such contradiction in claim 30’s claim language renders the claim unclear.
Regarding the Rejections under 35 U.S.C. 103
Appellant argues that Matsuo does not teach the claim 1 limitation instantiating a background host data object  “based on the determining [that the second host address does not correspond to a host in the simulated network]”. Appellant argues, see p. 14-Matsuo teaches in para. 33, 37 determining whether the packets have a destination address within the range(s) assigned for the simulation network, if they are not within the range the packet is simply ignored. Appellant is focusing on Matsuo’s teachings of packets being ignored when out of range, when the teachings of Matsuo when the packets have a destination address within range are what is being relied on for the claim rejection. Claim 1, reproduced below with claim element labels added  and bolded for emphasis, is illustrative of the claimed subject matter:
1. A method comprising:
(i)(a) receiving, by a computer system, a first interrogation directed to a first host address in a simulated network; 
(i)(b) instantiating, in response to the first interrogation and based on the first host address, a first background host data object, wherein the instantiating the first background host data object comprises pseudo-randomly generating a first host name comprising a first top-level domain name and a first sub-domain name; 
(i)(c) forwarding, to a user from which the first interrogation was received, a response, to the first interrogation, generated by the first background host data object; 
(ii)(a) receiving, after the instantiating of the first background host data object, a second interrogation directed to a second host address in the simulated network; 
(ii)(d) determining the second host address does not correspond to a host in the simulated network; 
(ii)(b) instantiating, based on the determining and based on the second host address, a second background host data object, wherein the instantiating the second background host data object comprises pseudo-randomly generating a second host 
(ii)(c) forwarding, to a user from which the second interrogation was received, a response, to the second interrogation, generated by the second background host data object.
Steps (i)(a)-(i)(c) and (ii)(a)-(ii)(c) are, in essence, equivalent. Thus, the same sections of Matsuo are mapped in the same manner for both (i)(a)-(i)(c) and (ii)(a)-(ii)(c). The second interrogation (ii) clarifies that (ii)(d) the second host address does not correspond to a host in the simulated network and instantiates a second background host data object. Thus, it can be reasonably deduced that the first network address also does not correspond to a host in the simulated network and instantiates a first background host data object accordingly (ie. an equivalent step (i)(d)). In fact, this is what is described in the specification, see Fig. 2, 4, para. 31 as “Synthetic hosts may be instantiated in response to interrogation”. No other hosts are held to be instantiated in response to such interrogations. In other words, both interrogations are directed toward synthetic hosts and both synthetic hosts comprise background host data objects, as claim 30 further makes clear. Appellant arguments focusing on the packets being ignored when out of range are not applicable to the actual mapping to Matsuo used in the rejection.
Matsuo teaches a simulation application resides on a simulation node which is assigned a plurality of IP addresses serving as logical addresses for simulated network nodes [0028]. A range of addresses are assigned for each simulated network node (synthetic host). Matsuo teaches the simulation application processes all data packets Matsuo teaches simulating physical data generating devices by a module generating the random data for the response to simulate a response in the real world and performing the same steps hundreds or thousands of times by the module to simulate physical devices [0037] – [0038].
Matsuo thus teaches for multiple request packets, each within a range (directed to a host address) for the simulated network nodes (simulated network), it is determined the packet is not for a host but for a simulation node. Matsuo teaches “the simulation application to listen to and process data packets directed to network nodes, regardless of whether the destination address is one of the addresses in the assigned address range set” [0031]. If the packet is out of range the packet may be directed to the physical device (a host) and the simulation application ignores it. Otherwise, each packet within one of the ranges is determined to correspond to a simulation node, or synthetic host, to generate a random number for responding by a command interpreter module to the packet.
Appellant additionally argues that the combination of Matsuo with Morton is improper as Matsuo would not need randomly generated host names after the back end system already uses host names. The claims do not require, as appears to be suggested, that the source address of the forwarded response be the host name. The claims do not specify use of, or timing needed, for the host names only that they are Matsuo is simply simulating a large network, as in the current invention, by receiving a request and having a simulation node generating a response with randomly generated data. Matsuo teaches, in fact, that each response packet uses an associated IP address based on an identifier written into the source address of the response packet [0043]. Morton teaches that such randomly generated data can be host names or domain names [0469]. Morton’s random domain names would enhance the realism of Matsuo’s simulation to have the source address of the response packet appear to come from different host names. Finally, Matsuo recognizes that the usefulness could be employed to test scalability in any type of network [0044], not just simulated meter networks, where random domain name simulated source address would be particularly relevant. Examiner is not clear on the p. 19 argument where human users are needed to manually process individual requests. The students and experts being trained in Morton are for them to use the simulated network with randomly populated domain names in DNS and web servers, not manually processing requests. The argument does not appear to be connected to how the references are applied to the scope of the claim.
Regarding Claim 12, Appellant similarly argues as with claim 1 that Yishay, nor Matsuo, Morton, disclose instantiating background host data objects based on the host address and based on determining the hash value does not correspond to a background host data object in the simulated network. The response and rationale applied to claim 1 above applies here with regard to Matsuo’s teachings, along with Yishay teaching generating the hash values for the address(es) using a hash function.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY G TODD/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
Conferees:
/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442      


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.